DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention of group I ( Claims 1-4, 6, 8-11, 14, 16-21, 23, 25, 28-29, 32-33, 35-37, 39, 42, 44-47, 50-53, 56-58) in the reply filed on 7/20/2022 is acknowledged.
Claims 59-60, 62-63, 65-66, 68-70, 72-73, 75, 78-79, 81-52, 84, 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 25, 32-33, 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "transmits the indicator signal externally" in line 1. It is unclear limitation wherein it is not understood what is considered externally. Does it mean outside the housing (as will be interpret by the examiner ) or it means external of the sensor unit. 
Claim 25 recites the limitation "the pressure sensor" in line 5. There is insufficient antecedent basis for this limitation in the claim. Also, it is not clear if claim 25 should be depended on claim 28 which disclose “a pressure sensor”.
Claim 33 recites the limitation "transmits the indicator signal externally" in line 1. It is unclear limitation wherein it is not understood what is considered externally. Does it mean outside the housing (as will be interpret by the examiner ) or it means external of the sensor unit. 
Claim 46 recites the limitation "transmits the indicator signal externally" in line 1. It is unclear limitation wherein it is not understood what is considered externally. Does it mean outside the housing (as will be interpret by the examiner ) or it means external of the sensor unit. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11, 14, 16-21, 23, 25, 28-29, 32, 33, 35-37, 39, 42, 44-47, 50-53, 56-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hulvershorn et al. (US. 20110060229A1)(“Hulvershorn”)
Re Claim 1, Hulvershorn discloses a device for monitoring fluid properties (100, Figs. 1-9, ¶0063, ¶0078), the device comprising: a) a housing (110, Fig. 1a) comprising a first lumen (132 and 130, Fig. 1b) with a proximal opening (close to 116) and a distal opening ( close to 114); b) a hypodermic needle (20, ¶0063) having a second lumen (lumen of the needle) permanently affixed to the housing (the connection can be coupled and which will be considered permanently such as lock, ¶0063) so that the first and second lumens (Fig. 1a, ¶0063) are fluidically connected via the distal opening (Fig. 1a); and c) a pressure sensor (unit 144 and 146) operatively coupled to the first or second lumen to measure fluid pressure in the first or second lumen (Fig. 1b, ¶0064, ¶0069, ¶0078).  
Re Claim 2, Hulvershorn discloses wherein the hypodermic needle further comprises a catheter releasably connected the needle (¶0019, Syringe 50 can be replace with catheter).  
Re Claim 3, Hulvershorn discloses further comprising a fluid conducting source fluidically connected to the proximal opening of the first lumen (¶0019, Syringe 50). 
Re Claim 4, Hulvershorn discloses further comprising circuitry configured to process data collected by the pressure sensor and provide an indicator signal thereof, or further comprising circuitry configured to collect, store, and/or transmit data collected by the pressure sensor (¶0064, ¶0076-¶0078, processor 160).  
Re Claim 6, Hulvershorn discloses wherein the pressure sensor is an inductive, resistive, piezoelectric, or capacitive transducer (¶0069, such as piezoelectric).  
Re Claim 8, Hulvershorn discloses further comprising an indicator actuated by the indicator signal (¶0080, screen 182 or the LEDS 184 or speaker 186, Fig. 1c).  
Re Claim  9, Hulvershorn discloses further comprising a fluid content sensor (150) operatively coupled to the lumen (¶0071).  
Re Claim 10, Hulvershorn discloses wherein the fluid content sensor comprises an optical sensor or an electrical sensor, or wherein the fluid content sensor is a blood sensor operatively coupled to the lumen to determine the presence or amount of blood in the lumen (¶0069, ¶0071, 150, 152 detect the content of the red blood cells base on hemoglobin, ¶0059).  
Re Claim 11, Hulvershorn discloses wherein the optical sensor comprises a light detector and a light source (¶0069, ¶0071).  
Re Claim 14, Hulvershorn discloses wherein the indicator is an audible, visual, or tactile indicator, or wherein the device transmits the indicator signal externally (¶0064, ¶0080, speaker).
Re Claim 16, Hulvershorn discloses a device for monitoring fluid properties (Figs. 1-9, ¶0063, ¶0078), the device comprising: a) a housing (110, Fig. 1c) comprising a lumen ( 132, 30) with a proximal opening (close to 116) and distal opening (close to 114) ; and b) a fluid content sensor operatively coupled to the lumen (150152, ¶0069).
Re Claim 17, Hulvershorn discloses wherein the fluid content sensor is a blood sensor operatively coupled to the lumen to determine the presence or amount of blood in the lumen or wherein the fluid content sensor comprises an optical sensor or an electrical sensor (¶0069, ¶0071, 150, 152 detect the content of the red blood cells base on hemoglobin).  
Re Claim 18, Hulvershorn discloses further comprising a hypodermic needle (20) having a second lumen (lumen of the needle ¶0063) so that the first and second lumens are fluidically connected via the distal opening (Fig. 1a).  
Re Claim 19, Hulvershorn discloses wherein the hypodermic needle further comprises a catheter releasably connected to the needle (¶0019, Syringe 50 can be replace with catheter/ syringe and catheter).   
Re Claim 20, Hulvershorn discloses wherein the hypodermic needle is permanently affixed to the housing (the connection can be coupled and which will be considered permanently, ¶0063).  
Re Claim 21, Hulvershorn discloses wherein the hypodermic needle is releasably affixed to the housing (the connection can be coupled and which will be considered releasably such Luer Adapter, ¶0063).   
Re Claim 23, Hulvershorn discloses wherein the optical sensor comprises a light detector and a light source (¶0069, ¶0071, 150, 152). 
Re Claim 25, Hulvershorn discloses further comprising circuitry configured to process data collected from the fluid content sensor and provide an indicator signal thereof, or further comprising circuitry configured to collect, store, and/or transmit data collected by the fluid content sensor, or further comprising an indicator actuated by the indicator signal, or further comprising circuitry configured to process data collected by the pressure sensor and provide a pressure indicator signal thereof (¶0069, Fig. 1c).  
Re Claim 28, Hulvershorn discloses further comprising a pressure sensor (144, 146) operatively coupled to the lumen to measure fluid pressure in the lumen (¶0070) or further comprising a fluid conducting source fluidically connected to the proximal opening of the first lumen.  
Re Claim 29, Hulvershorn discloses wherein the pressure sensor is an inductive, resistive, piezoelectric, or capacitive transducer (such as piezoelectric, ¶0069).  
Re Claim  32, Hulvershorn discloses further comprising a pressure indicator actuated by the pressure indicator signal (182, 184, 186, ¶0079-¶0080).   
Re Claim 33, Hulvershorn discloses wherein the device transmits the indicator signal externally (speaker, ¶0080).  
Re Claim 35, Hulvershorn discloses a kit (Figs. 1-9, ¶0019, ¶0063, ¶0103) comprising: a) an inner housing  (202, 208 Fug. 4a which can be inserted inside the needle shaft 20) comprising a first lumen (lumen for 210) with a proximal opening  (close to 208) and distal opening  (close to 204) and a pressure sensor (210) operatively connected to the first lumen to measure fluid pressure in the first lumen (¶0104) or a fluid content sensor operatively connected to the first lumen (150, 152); and b) an outer housing (110) containing circuitry electrically configured to process data collected by the pressure or fluid content  sensor and provide an indicator signal thereof (¶0105 wherein the 200 can be connected to 100, ¶0108-¶109), wherein the inner housing mates with the outer housing to provide connectivity between the pressure or fluid content sensor and the circuitry (Fig. 1a-c).
Re Claim 36, Hulvershorn discloses wherein the fluid content sensor is a blood sensor (¶0104, ¶0140, the sensors detect the red cell base on the hemoglobin, ¶0059) operatively connected to the first lumen to measure the presence or amount of blood in the first lumen or wherein the fluid content sensor comprises an optical sensor or an electrical sensor or wherein the pressure sensor is an inductive, resistive, piezoelectric, or capacitive transducer (¶0104, optical sensor).  
Re Claim 37, Hulvershorn discloses wherein the inner housing further comprises a hypodermic needle (20) having a second lumen  (lumen of the needle) so that the first and second lumens are fluidically connected via the distal opening (¶0104), or wherein the inner housing comprises both the pressure sensor and the fluid content sensor.  
Re Claim 39, Hulvershorn discloses wherein the hypodermic needle further comprises a catheter releasably connected to the needle (¶0019, Syringe 50 can be replace with catheter or syringe with catheter).     
Re Claim 42, Hulvershorn discloses wherein the optical sensor comprises a light detector and a light source (¶0104, wherein the optical sensor has at least a light emitter and a light detector).  
Re Claim 44, Hulvershorn discloses wherein the inner or outer housing further comprises an indicator actuated by the indicator signal (182, 184, 186, Fig.1c).  
Re Claim 45, Hulvershorn discloses wherein the indicator comprises a visual, tactile, and/or audible indicator (182, 184 are visual, 186 is audible, Fig.1c, ¶0080).    
Re Claim 46, Hulvershorn discloses wherein the circuitry transmits the indicator signal externally ( speaker can be send externally).  
Re Claim 47, Hulvershorn discloses wherein the circuitry is configured to collect, store, and/or transmit data collected by the pressure or fluid content sensor (¶0064).  
Re Claim 50, Hulvershorn discloses further comprising a fluid conducting source fluidically connectable to the proximal opening of the first lumen (syringe 50, Fig. 1a) or further comprising a hypodermic needle having a second lumen and being connectable to the first lumen via the distal opening.  
Re Claim 51, Hulvershorn discloses a method for measuring pressure during a medical procedure (¶0161, Figs. 1-9, ¶0063), the method comprising: a) providing a device (100) comprising a housing (110) comprising a first lumen (132. 130, Fig. 1b) with a proximal opening (close to 116, Fig. 1a) and a distal opening (close to 114) ; a hypodermic needle (20) having a second lumen (lumen of the needle ¶0063) attached to the housing so that the first and second lumens are fluidically connected via the distal opening; a pressure sensor operatively coupled to the first or second lumen to measure fluid pressure in the first or second lumen (abstract, ¶0070); and circuitry configured to process data collected by the pressure sensor and provide an indicator thereof (160, 170, 180, 190, 192, ¶0064); b) inserting the hypodermic needle into a site of the medical procedure (¶0073, ¶0161); and c) measuring the pressure in the first or second lumen during the medical procedure via the pressure sensor to produce data, wherein the circuitry analyzes the data and generates an indicator signal representative of the pressure (182, or 184, or 186, ¶0064, ¶0080).  
Re Claim 52, Hulvershorn discloses wherein the indicator signal is generated when the pressure is above or below a threshold pressure (¶0082, ¶0175).  
Re Claim 53, Hulvershorn discloses wherein the pressure measured is the opening injection pressure, or wherein the pressure measured is from a pulsatile pressure waveform, or wherein the pressure measured is from a vascular pressure waveform (¶0082, ¶0088).  
Re Claim 56, Hulvershorn discloses wherein the medical procedure is a peripheral nerve block (¶0161).  
Re Claim 57, Hulvershorn discloses a method for the detection of blood during a medical procedure (¶0161, Figs. 1-9, ¶0063, ¶0087), the method comprising: a) providing a device (Figs. 1-9) comprising a housing (110) comprising a first lumen (132, 130) with a proximal opening (close to116) and a distal opening (close to 114); a hypodermic needle (20) having a second lumen (lumen of the needle, ¶0063) attached to the housing so that the first and second lumens are fluidically connected via the distal opening (Fig. 1a, ¶0063); a blood sensor (144, 146 or 150 and 152, Fig.1b,¶0078, ¶0080) operatively coupled to the first or second lumen to measure the presence of blood in the first or second lumen (Fig. 1b); and circuitry configured to process data collected by the blood sensor and provide an indicator thereof; b) inserting the hypodermic needle into a site of the medical procedure (160, 170, 180, 190, 192, ¶0064); c) aspirating fluid from the site via the hypodermic needle (¶0169); and d) measuring for the presence of blood in the aspirated fluid via the blood sensor to produce data (¶0071); and wherein the circuitry analyzes the data and generates an indicator signal representative of the presence or amount of blood (¶0059).  
Re Claim 58, Hulvershorn discloses wherein the medical procedure is a peripheral nerve block (¶0161).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783     

/Lauren P Farrar/            Primary Examiner, Art Unit 3783